             Case 1:21-cv-03643-ELR Document 1 Filed 09/01/21 Page 1 of 14




                       UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

DEALERTRACK REGISTRATION )
AND TITLING SOLUTIONS, INC. )
                                    )
                                    )
      Plaintiff,                    )           CIVIL ACTION
                                    )           FILE NO.:
v.                                  )
                                    )
DOWNTOWN AUTO TITLE &               )
NOTARY LLC d/b/a TIME SAVER )
AUTO TITLE & NOTARY, a West )
Virginia Limited Liability Company, )
SAMUEL MCGUFFIN,                    )
PETER TULLY, and IAN NOBLE )
                                    )
                                    )
      Defendants.                   )
                                    )

                                     COMPLAINT

         The Plaintiff, Dealertrack Registration and Titling Solutions, Inc. (hereinafter

“Dealertrack”), by and through counsel, for its Complaint against the Defendants,

Downtown Auto Title & Notary LLC d/b/a Time Saver Auto Title & Notary

(hereinafter “Time Saver”), Samuel McGuffin, Peter Tully, and Ian Noble, states as

follows:




4842-9108-7865.1
              Case 1:21-cv-03643-ELR Document 1 Filed 09/01/21 Page 2 of 14




                              JURISDICTION AND PARTIES

         1.        Dealertrack is a corporation that is incorporated under the laws of the

State of Delaware and is authorized to do business, and does do business, in the State

of Georgia, and elsewhere.

         2.        Dealertrack maintains its main place of operation and principle place of

business in the State of Connecticut.

         3.        Time Saver is a limited liability company formed under the laws of the

State of West Virginia and at the time relevant to the allegations of this Complaint

did do business in the State of West Virginia.

         4.        Upon information and belief, the members of Time Saver are Samuel

McGuffin, Peter Tully, and Ian Noble.

         5.        Upon information and belief, Samuel McGuffin is a resident of

Huntington, Cabell County, West Virginia.

         6.        Upon information and belief, Peter Tully is a resident of Huntington,

Cabell County, West Virginia.

         7.        Upon information and belief, Ian Noble is a resident of Huntington,

Cabell County, West Virginia.

         8.        The amount in controversy for this action exceeds $75,000.00.




4842-9108-7865.1
              Case 1:21-cv-03643-ELR Document 1 Filed 09/01/21 Page 3 of 14




         9.        Venue and jurisdiction are proper based on diversity of citizenship

under U.S.C. § 1332 and pursuant to a forum selection clause in a Contract entered

into between the parties.

                                FACTUAL ALLEGATIONS

         10.       Dealertrack is a corporation engaged in the business of providing

assistance to automobile dealerships and other automobile vendors in completing

out-of-state vehicle registrations.

         11.       Time Saver is a company which at the time relevant to the allegations

of this Complaint engaged in the business of licensing services on behalf of the West

Virginia Department of Motor Vehicles, including among other services, vehicle

registrations.

         12.       On or about November 19, 2019, Dealertrack and Time Saver entered

into a contract which provided that Time Saver would perform certain vehicle title

registration services with the West Virginia Department of Motor Vehicles on behalf

of Dealertrack.

         13.       Samuel McGuffin executed this contract acting in his capacity as

Director of Dealer Services for Time Saver.

         14.       The terms of this contract provided that Time Saver would be paid

$25.00 for each transaction successfully completed and returned to Dealertrack.


4842-9108-7865.1
             Case 1:21-cv-03643-ELR Document 1 Filed 09/01/21 Page 4 of 14




Additionally, Dealertrack also reimbursed Time Saver for the Department of Motor

Vehicles taxes and fees associated with each transaction.

         15.       The terms of this contract provided that Time Saver was to invoice

Dealertrack daily for all completed transactions processed by the West Virginia

Department of Motor Vehicles.

         16.       The terms of this contract provided that Dealertrack was required to pay

all invoices from Time Saver within thirty (30) days of receipt.

         17.       The terms of this contract provided that Time Saver was required to

remain in compliance with all applicable laws and regulations, and maintain in effect

any and all licenses needed to carry out its work under the contract.

         18.       On or about May 28, 2021, Dealertrack communicated with Ian Noble,

acting on behalf of Time Saver, regarding a backlog of transactions which had been

sent to Time Saver but had not yet been successfully processed and returned.

         19.       Upon information and belief, on or about May 28, 2021 Time Saver

was insolvent and unable to pay for the costs associated with DMV processing for

the backlog of approximately 350 transactions.

         20.       Upon information and belief, Time Saver had invoiced these

transactions to Dealertrack and previously received payment for these transactions,




4842-9108-7865.1
             Case 1:21-cv-03643-ELR Document 1 Filed 09/01/21 Page 5 of 14




despite the fact that they had not been successfully processed and completed by the

DMV.

         21.       Upon information and belief, Dealertrack remitted payment in the

amount of $512,438.61 for work which was invoiced by Time Saver but not

processed and completed by the DMV.

         22.       Upon information and belief, Time Saver’s West Virginia Department

of Motor Vehicles’ Dealer License lapsed effective June 1, 2021.

         23.       Upon information and belief, Time Saver made no effort to procure a

renewal of their Dealer License, and abruptly closed all four (4) physical locations

with no notice to Time Saver’s customers effective June 1, 2021.

         24.       Upon information and belief, Time Saver no longer conducts business

as of June 1, 2021.

                        COUNT ONE – BREACH OF CONTRACT

         25.       Dealertrack incorporates by reference Paragraphs 1 through 24, as if

fully set forth herein.

         26.       As stated above, the contract between Dealertrack and Time Saver

included a provision regarding invoicing and payment for the transactions

successfully processed and completed by Time Saver.




4842-9108-7865.1
             Case 1:21-cv-03643-ELR Document 1 Filed 09/01/21 Page 6 of 14




         27.       This provision regarding invoicing and payment specifically stated that

Dealertrack would be invoiced daily for all transactions completed by Time Saver

and successfully processed by the West Virginia Department of Motor Vehicles.

         28.       By invoicing Dealertrack for transactions which had not been processed

by the Department of Motor Vehicles, Time Saver violated the terms of the contract

between the parties.

         29.       Through Time Saver’s breach of contract, Dealertrack has sustained

damages in the amount of $512,438.61 for work that was paid for by Dealertrack but

not completed by Time Saver, as well as the costs associated with obtaining

replacement services to complete the approximately 350 backlogged registration

transactions, including those damages associated with hassle, annoyance, and

inconvenience which stem from Time Saver’s material breach of the contract.

                                  COUNT TWO – FRAUD

         30.       Dealertrack incorporates by reference Paragraphs 1 through 29, as if

fully set forth herein.

         31.       Time Saver falsely represented to Dealertrack that it had completed and

processed the approximately 350 transactions by invoicing Dealertrack for these

transactions.




4842-9108-7865.1
             Case 1:21-cv-03643-ELR Document 1 Filed 09/01/21 Page 7 of 14




         32.       These false representations were knowingly made by Time Saver, as

Time Saver was aware that the transactions had not been completed and processed

when the invoices were sent to Dealertrack.

         33.       Time Saver intended to deceive and defraud Dealertrack by making

these false representations in exchange for payment for the uncompleted work.

         34.       Dealertrack was deceived by these false representations and as a result

of said false representations believed that the invoiced transactions had been

processed and completed by the West Virginia Department of Motor Vehicles.

         35.       The false representations of Time Saver regarding these invoiced

transactions resulted in damages to Dealertrack in the amount of $512,438.61 which

was paid to Time Saver for the transactions falsely represented to be processed and

completed.

         36.       Through Time Saver’s act of fraud, Dealertrack has sustained damages

in the amount of $512,438.61, as well as the costs associated with obtaining

replacement services to complete the approximately 350 backlogged registration

transactions, including those damages associated with hassle, annoyance, and

inconvenience which stem from Time Saver’s fraudulent acts.




4842-9108-7865.1
             Case 1:21-cv-03643-ELR Document 1 Filed 09/01/21 Page 8 of 14




                        COUNT THREE – UNJUST ENRICHMENT

         37.        Dealertrack incorporates by reference Paragraphs 1 through 36, as if

fully set forth herein.

         38.        Dealertrack has paid Time Saver $512,438.61 for work which was not

actually completed.

         39.        Time Saver, through its acceptance of this payment, and representations

that it will not reimburse Dealtertack, has been unjustly enriched at Dealertrack’s

detriment.

         40.        This unjust enrichment has resulted in damages to Dealertrack in the

amount of $512,438.61, as well as the costs associated with obtaining replacement

services to complete the approximately 350 backlogged registration transactions,

including those damages associated with hassle, annoyance, and inconvenience

which stem from this unjust enrichment of Time Saver to Dealtertrack’s detriment.

                   COUNT FOUR – PIERCING THE CORPORATE VEIL

         41.        Dealertrack incorporates by reference Paragraphs 1 through 40, as if

fully set forth herein.

         42.        Upon information and belief, Time Saver is Samuel McGuffin’s

business entity alter ego.




4842-9108-7865.1
             Case 1:21-cv-03643-ELR Document 1 Filed 09/01/21 Page 9 of 14




          43.      Upon information and belief, Time Saver is Peter Tully’s business

entity alter ego.

          44.      Upon information and belief, Time Saver is Ian Noble’s business entity

alter ego.

          45.      Upon information and belief, Time Saver was grossly undercapitalized

at the time of its formation.

          46.      Upon information and belief, Time Saver is currently insolvent and is

unable to pay any of its debts as they become due in the ordinary course of business.

          47.      Upon information and belief, Defendant Samuel McGuffin has diverted

and continues to divert Time Saver’s funds and assets for his personal purposes.

          48.      Upon information and belief, Defendant Peter Tully has diverted and

continues to divert Time Saver’s funds and assets for his personal purposes.

          49.      Upon information and belief, Defendant Ian Noble has diverted and

continues to divert Time Saver’s funds and assets for his personal purposes.

          50.      Upon information and belief, Time Saver disregarded and continues to

disregard corporate formalities and operated its business without regard for the

entity.

          51.      The acts of Samuel McGuffin as alleged herein constitute sufficient

basis so as to allow the corporate veil of Time Saver to be pierced and to allow


4842-9108-7865.1
            Case 1:21-cv-03643-ELR Document 1 Filed 09/01/21 Page 10 of 14




Dealertrack to seek judgement against him for the $512,438.61 in damages incurred

by the acts of Time Saver.

         52.       The acts of Peter Tully as alleged herein constitute sufficient basis so

as to allow the corporate veil of Time Saver to be pierced and to allow Dealertrack

to seek judgment against him for the $512,438.61 in damages incurred by the acts

of Time Saver.

         53.       The acts of Ian Noble as alleged herein constitute sufficient basis so as

to allow the corporate veil of Time Saver to be pierced and to allow Dealertrack to

seek judgment against him for the $512,438.61 in damages incurred by the acts of

Time Saver.

                                   PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, Dealertrack Registration and Titling Services, Inc.,

demands judgment, jointly and severally, against the Defendants, Downtown Auto

Title & Notary LLC d/b/a Time Saver Auto Title & Notary, Samuel McGuffin, Peter

Tully, and Ian Noble, in the amount of $512,438.61 for compensatory damages,

together with the costs of suit, attorneys’ fees, pre- and post-judgment interest,

damages for annoyance and inconvenience, all damages permitted and protected by

the contractual agreement between the parties, and for any and all other such relief

as this Court deems just and proper. [Signature on following page]


4842-9108-7865.1
            Case 1:21-cv-03643-ELR Document 1 Filed 09/01/21 Page 11 of 14




                                        DEALERTRACK REGISTRATION
                                        AND TITLING SERVICES, INC.

                                        By Counsel:

                                        /s/ Lillian K. Henry
                                        P. Michael Freed
                                        Georgia Bar No. 061128
                                        Lillian K. Henry
                                        Georgia Bar No. 783275
                                        Michael.Freed@lewisbrisbois.com
                                        Lillian.Henry@lewisbrisbois.com
                                        Lewis Brisbois Bisgaard & Smith LLP
                                        600 Peachtree Street, NE
                                        Suite 4700
                                        Atlanta, GA 30308
                                        (404) 348-8585
                                        Counsel for Dealertrack Registration and
                                        Titling Solutions, Inc.




4842-9108-7865.1
            Case 1:21-cv-03643-ELR Document 1 Filed 09/01/21 Page 12 of 14




            CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

         I hereby certify that this document was prepared in Times New Roman, 14-

point font pursuant to LR 5.1(c), NDGa.

         Respectfully submitted, this 1st day of September, 2021.

                                         LEWIS BRISBOIS BISGAARD & SMITH,
                                         LLP

                                         /s/ Lillian K. Henry
 600 Peachtree Street, NE.               P. Michael Freed
 Suite 4700                              Georgia Bar No. 061128
 Atlanta, GA 30308                       Lillian K. Henry
 404.348.8585 (t)                        Georgia Bar No. 783275
 404.467.8845 (f)
 Michael.Freed@lewisbrisbois.com         Counsel for Plaintiff Dealertrack
 Lillian.Henry@lewisbrisbois.com         Registration and Titling Solutions, Inc.




4842-9108-7865.1
            Case 1:21-cv-03643-ELR Document 1 Filed 09/01/21 Page 13 of 14




                           CERTIFICATE OF SERVICE


         I hereby certify that I have this day served a copy of the foregoing by

electronically filing the same with the Clerk of Court using the CM/ECF system,

which will automatically send electronic notification to all counsel of record:

 Downtown Auto Title & Notary LLC            Samuel McGuffin
 d/b/a Time Saver Auto Title & Notary        104 B 4TH AVE
 c/o PETER TULLY                             HUNTINGTON, WV, 25701
 225 COURT ST. WEST
 HUNTINGTON, WV, 25704


 Peter Tully                                 Ian Noble
 225 COURT ST. WEST                          1528 C WHALEY COURT
 HUNTINGTON, WV, 25704                       HUNTINGTON, WV, 25704




         Respectfully submitted, this 1st day of September, 2021.



                                             [Signature on following page]




4842-9108-7865.1
            Case 1:21-cv-03643-ELR Document 1 Filed 09/01/21 Page 14 of 14




                                        LEWIS BRISBOIS BISGAARD & SMITH,
                                        LLP

                                        /s/ Lillian K. Henry
 600 Peachtree Street, NE.              P. Michael Freed
 Suite 4700                             Georgia Bar No. 061128
 Atlanta, GA 30309                      Lillian K. Henry
 404.348.8585 (t)                       Georgia Bar No. 783275
 404.467.8845 (f)
 Michael.Freed@lewisbrisbois.com        Counsel for Plaintiff Dealertrack
 Lilian.Henry@lewisbrisbois.com         Registration and Titling Solutions, Inc.




4842-9108-7865.1
